              Case 2:20-cv-00983-TSZ Document 41 Filed 12/14/20 Page 1 of 12




 1                                                           THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10    HUNTERS CAPITAL, LLC, a Washington
      limited liability company, et al., on behalf of    Case No. 2:20-cv-00983 TSZ
11
      themselves and others similarly situated,
12                                                       STIPULATED PROTECTIVE ORDER
                                   Plaintiffs,
13
             vs.
14
      CITY OF SEATTLE,
15                                 Defendant.
16

17   1.     PURPOSES AND LIMITATIONS

18          This Order shall govern all documents or information produced or disclosed in this action

19   by any Plaintiff, Defendant, or non-party. Discovery in this action is likely to involve production

20   of confidential, proprietary, or private information for which special protection may be warranted.

21   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

22   Protective Order. The parties acknowledge that this agreement is consistent with LCR 26(c). It

23   does not confer blanket protection on all disclosures or responses to discovery, the protection it

24   affords from public disclosure and use extends only to the limited information or items that are

25


                                                                                         LAW OFFICES
      STIPULATED PROTECTIVE ORDER - 1                                               CALFO EAKES LLP
      Case No. 2:20-cv-00983 TSZ                                              1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101
                                                                            TEL, (206) 407-2200 FAX, (206) 407-2224
              Case 2:20-cv-00983-TSZ Document 41 Filed 12/14/20 Page 2 of 12




 1   entitled to confidential treatment under the applicable legal principles, and it does not

 2   presumptively entitle parties to file confidential information under seal.

 3   2.     “CONFIDENTIAL” MATERIAL

 4          “Confidential” material may include all or a portion of the following documents and

 5   tangible things produced or otherwise exchanged, subject to a review by each party of the specific

 6   documents in question: financial data, trade secrets, medical information, information related to

 7   ongoing investigations by law enforcement, 911 emergency communications system information,

 8   and personally identifiable information; provided, however, that by agreeing that these categories

 9   of documents and information may contain confidential information, neither party is agreeing that

10   specific information and/or documents are in fact confidential, trade secrets, or other types of

11   information that may be protected against use, disclosure, or public disclosure in court pleadings.

12   3.     SCOPE

13          The protections conferred by this agreement cover not only confidential material (as

14   defined above), but also (1) any information copied or extracted from confidential material; (2) all

15   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

16   conversations, or presentations by parties or their counsel that might reveal confidential material.

17          However, the protections conferred by this agreement do not cover information that is in

18   the public domain or becomes part of the public domain through trial or otherwise.

19   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

20          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

21   or produced by another party or by a non-party in connection with this case only for prosecuting,

22   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

23   the categories of persons and under the conditions described in this agreement. Confidential

24   material must be stored and maintained by a receiving party at a location and in a secure manner

25   that ensures that access is limited to the persons authorized under this agreement.


                                                                                         LAW OFFICES
      STIPULATED PROTECTIVE ORDER - 2                                               CALFO EAKES LLP
      Case No. 2:20-cv-00983 TSZ                                              1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101
                                                                            TEL, (206) 407-2200 FAX, (206) 407-2224
               Case 2:20-cv-00983-TSZ Document 41 Filed 12/14/20 Page 3 of 12




 1            4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 2   by the court or permitted in writing by the designating party, a receiving party may disclose any

 3   confidential material only to:

 4                    (a)     the receiving party’s counsel of record in this action, as well as employees

 5   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 6                    (b)     the officers, directors, and employees (including in-house counsel) of the

 7   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 8   agree that a particular produced document is for Attorney’s Eyes Only and is so designated1, in

 9   which case a receiving party may only disclose the confidential material to the parties designated

10   in Section 4.2 (a, c, d, e, f or g);

11                    (c)     experts and consultants to whom disclosure is reasonably necessary for this

12   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

13                    (d)     the court, court personnel, and court reporters and their staff;

14                    (e)     copy or imaging services or third-party eDiscovery service providers,

15   retained by counsel or a party to assist in the duplication, processing, review and analysis of

16   confidential material, provided that counsel for the party retaining the service instructs the service

17   not to disclose any confidential material to third parties and to immediately return all originals and

18   copies of any confidential material;

19                    (f)     during their depositions, witnesses in the action to whom disclosure is

20   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

21   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

22   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

23

24
     1
       An “Attorney’s Eyes Only” designation shall be made in good faith only for documents or materials of a highly
25   confidential and/or proprietary nature. An “Attorney’s Eyes Only” designation would allow a receiving party to
     disclose the confidential material to in-house counsel.

                                                                                                LAW OFFICES
         STIPULATED PROTECTIVE ORDER - 3                                                   CALFO EAKES LLP
         Case No. 2:20-cv-00983 TSZ                                                  1301 SECOND AVENUE, SUITE 2800
                                                                                       SEATTLE, WASHINGTON 98101
                                                                                   TEL, (206) 407-2200 FAX, (206) 407-2224
              Case 2:20-cv-00983-TSZ Document 41 Filed 12/14/20 Page 4 of 12




 1   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 2   under this agreement;

 3                  (g)      the author or recipient of a document containing the information or a

 4   custodian or other person who otherwise possessed or knew the information.

 5          4.3     Filing Confidential Material. Before filing confidential material or discussing or

 6   referencing such material in court filings, the filing party shall confer with the designating party,

 7   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 8   remove the confidential designation, whether the document can be redacted, or whether a motion

 9   to seal or stipulation and proposed order is warranted. When possible, such conference shall occur

10   two or more days prior to the filing date. During the meet and confer process, the designating

11   party must identify the basis for sealing the specific confidential information at issue, and the filing

12   party shall include this basis in its motion to seal, along with any objection to sealing the

13   information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and the

14   standards that will be applied when a party seeks permission from the court to file material under

15   seal. A party who seeks to maintain the confidentiality of its information must satisfy the

16   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

17   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

18   the strong presumption of public access to the Court’s files.

19   5.     DESIGNATING PROTECTED MATERIAL

20          5.1      Exercise of Restraint and Care in Designating Material for Protection. Each party

21   or non-party that designates information or items for protection under this agreement must take

22   care to limit any such designation to specific material that qualifies under the appropriate

23   standards. The designating party must designate for protection only those parts of material,

24   documents, items, or oral or written communications that qualify, so that other portions of the

25


                                                                                           LAW OFFICES
      STIPULATED PROTECTIVE ORDER - 4                                                 CALFO EAKES LLP
      Case No. 2:20-cv-00983 TSZ                                                1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101
                                                                              TEL, (206) 407-2200 FAX, (206) 407-2224
               Case 2:20-cv-00983-TSZ Document 41 Filed 12/14/20 Page 5 of 12




 1   material, documents, items, or communications for which protection is not warranted are not swept

 2   unjustifiably within the ambit of this agreement.2

 3            Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 4   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 5   unnecessarily encumber or delay the case development process or to impose unnecessary expenses

 6   and burdens on other parties) expose the designating party to sanctions.

 7            If it comes to a designating party’s attention that information or items that it designated for

 8   protection do not qualify for protection, the designating party must promptly notify all other parties

 9   that it is withdrawing the mistaken designation. To the extent that the producing party elects to or

10   is ordered to downgrade or alter the confidentiality designation for any material, the producing

11   party shall re-produce the material to reflect its updated designation.

12            5.2     Manner and Timing of Designations.                 Except as otherwise provided in this

13   agreement (see, e.g., Section 5.3 below), or as otherwise stipulated or ordered, disclosure or

14   discovery material that qualifies for protection under this agreement must be clearly designated as

15   such before or when the material is disclosed or produced. In addition, any non-party who

16   designates materials pursuant to this agreement must also execute the “Acknowledgment and

17   Agreement to Be Bound” that is attached hereto as Exhibit A.

18                    (a)      Information in documentary form: (e.g., paper or electronic documents and

19   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

20   the designating party must affix the word “CONFIDENTIAL” to each page that contains

21   confidential material. If only a portion or portions of the material on a page qualifies for protection,

22

23
     2
24     This case involves the production of hundreds of hours of audio recordings from the Seattle Police and Fire
     Departments, each of which is very likely to contain protected health care information (see, e.g., ch. RCW 70.02),
25   personally identifiable information, and/or law enforcement information, including related to ongoing investigations
     (see, e.g., RCW 42.56.240) and 911 emergency communications systems (see, e.g., RCW 38.52.575). These
     recordings may be designated as a unit.
                                                                                                   LAW OFFICES
         STIPULATED PROTECTIVE ORDER - 5                                                      CALFO EAKES LLP
         Case No. 2:20-cv-00983 TSZ                                                     1301 SECOND AVENUE, SUITE 2800
                                                                                          SEATTLE, WASHINGTON 98101
                                                                                      TEL, (206) 407-2200 FAX, (206) 407-2224
              Case 2:20-cv-00983-TSZ Document 41 Filed 12/14/20 Page 6 of 12




 1   the producing party also must clearly identify the protected portion(s) (e.g., by redacting the

 2   confidential material and making appropriate markings in the margins).

 3                  (b)      Testimony given in deposition or in other pretrial proceedings: the parties

 4   and any participating non-parties must identify on the record, during the deposition or other pretrial

 5   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

 6   after reviewing the transcript. Any party or non-party may, within thirty days after receiving the

 7   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

 8   exhibits thereto, as confidential; during that thirty-day period, the parties shall treat the deposition

 9   transcript as confidential, including the obligation to meet and confer set forth in paragraph 6

10   below. If a party or non-party desires to protect confidential information at trial, the issue should

11   be addressed during the pre-trial conference.

12                  (c)     Other tangible items: the producing party must affix in a prominent place

13   on the exterior of the container or containers in which the information or item is stored the word

14   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

15   the producing party, to the extent practicable, shall identify the protected portion(s).

16          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

17   designate qualified information or items does not, standing alone, waive the designating party’s

18   right to secure protection under this agreement for such material. Upon timely correction of a

19   designation, the receiving party must make reasonable efforts to ensure that the material is treated

20   in accordance with the provisions of this agreement.

21   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

22          6.1      Timing of Challenges. Any party or non-party may challenge a designation of

23   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

24   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

25   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to


                                                                                           LAW OFFICES
      STIPULATED PROTECTIVE ORDER - 6                                                 CALFO EAKES LLP
      Case No. 2:20-cv-00983 TSZ                                                1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101
                                                                              TEL, (206) 407-2200 FAX, (206) 407-2224
              Case 2:20-cv-00983-TSZ Document 41 Filed 12/14/20 Page 7 of 12




 1   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 2   original designation is disclosed.

 3           6.2    Meet and Confer. The parties must make every attempt to resolve any dispute

 4   regarding confidential designations without court involvement. Any motion regarding confidential

 5   designations or for a protective order must include a certification, in the motion or in a declaration

 6   or affidavit, that the movant has engaged in a good faith meet and confer conference with other

 7   affected parties in an effort to resolve the dispute without court action. The certification must list

 8   the date, manner, and participants to the conference. A good faith effort to confer requires a face-

 9   to-face meeting or a telephone conference.

10           6.3    Judicial Intervention. If the parties cannot resolve a challenge without court

11   intervention, the designating party may file and serve a motion to retain confidentiality under Local

12   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

13   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

14   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

15   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

16   the material in question as confidential until the court rules on the challenge.

17
     7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
18           LITIGATION

19           If a party is served with a subpoena or a court order issued in other litigation that compels

20   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

21   must:

22                  (a)     promptly notify the designating party in writing and include a copy of the

23   subpoena or court order;

24

25


                                                                                          LAW OFFICES
      STIPULATED PROTECTIVE ORDER - 7                                                CALFO EAKES LLP
      Case No. 2:20-cv-00983 TSZ                                               1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101
                                                                             TEL, (206) 407-2200 FAX, (206) 407-2224
              Case 2:20-cv-00983-TSZ Document 41 Filed 12/14/20 Page 8 of 12




 1                  (b)     promptly notify in writing the party who caused the subpoena or order to

 2   issue in the other litigation that some or all of the material covered by the subpoena or order is

 3   subject to this agreement. Such notification shall include a copy of this agreement; and

 4                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

 5   the designating party whose confidential material may be affected.

 6   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 7          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

 8   material to any person or in any circumstance not authorized under this agreement, the receiving

 9   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

10   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

11   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

12   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

13   Bound” that is attached hereto as Exhibit A.

14   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
15

16          When a producing party gives notice to receiving parties that certain inadvertently

17   produced material is subject to a claim of privilege or other protection, the obligations of the

18   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

19   is not intended to modify whatever procedure may be established in an e-discovery order or

20   agreement that provides for production without prior privilege review. The parties agree to the

21   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

22   10.    NON TERMINATION AND RETURN OF DOCUMENTS

23          Within 60 days after the termination of this action, including all appeals, each receiving

24   party must return or destroy all confidential material to the producing party, including all copies,

25   extracts and summaries thereof, and each receiving party shall certify that it has destroyed any


                                                                                          LAW OFFICES
      STIPULATED PROTECTIVE ORDER - 8                                                CALFO EAKES LLP
      Case No. 2:20-cv-00983 TSZ                                               1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101
                                                                             TEL, (206) 407-2200 FAX, (206) 407-2224
              Case 2:20-cv-00983-TSZ Document 41 Filed 12/14/20 Page 9 of 12




 1   documents marked Attorney’s Eyes Only. Alternatively, the parties may agree upon appropriate

 2   methods of destruction.

 3          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 4   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 5   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

 6   work product, even if such materials contain confidential material.

 7          The confidentiality obligations imposed by this agreement shall remain in effect until a

 8   designating party agrees otherwise in writing or a court orders otherwise.

 9          Nothing in this Stipulated Protective Order shall be construed as an admission of any fact

10   or of liability of any kind. The parties agree that this Stipulated Protective Order shall not be

11   admitted as evidence in any proceeding, including at any deposition or at trial, except to enforce

12   the provisions herein.

13          IT IS SO STIPULATED,

14          DATED this 11 day of December, 2020.

15   ///

16

17   ///

18

19   ///

20

21   ///

22

23   ///

24

25   ///


                                                                                         LAW OFFICES
      STIPULATED PROTECTIVE ORDER - 9                                               CALFO EAKES LLP
      Case No. 2:20-cv-00983 TSZ                                              1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101
                                                                            TEL, (206) 407-2200 FAX, (206) 407-2224
            Case 2:20-cv-00983-TSZ Document 41 Filed 12/14/20 Page 10 of 12




     CALFO EAKES LLP                    PETER S. HOLMES
 1                                      Seattle City Attorney
 2   By s/ Patty A. Eakes               By: s/ Joseph Groshong
     By s/ Angelo J. Calfo                  Joseph Groshong, WSBA# 41593
 3   By s/ Tyler S. Weaver                  Assistant City Attorney
        Patty A. Eakes, WSBA #18888         Seattle City Attorney’s Office
 4
        Angelo J. Calfo, WSBA #27079        701 Fifth Avenue, Suite 2050
 5      Tyler S. Weaver, WSBA #29413        Seattle, WA 98104
        301 Second Avenue, Suite 2800       Tel: (206) 684-8200
 6      Seattle, WA 98101                   Fax: (206) 684-8284
        Phone: (206) 407-2200               Joseph.Groshong@seattle.gov
 7      Fax: (206) 407-2224
        pattye@calfoeakes.com
 8      angeloc@calfoeakes.com          HARRIGAN LEYH FARMER & THOMSEN
        tylerw@calfoeakes.com           LLP
 9

10   Attorneys for Plaintiffs           By: s/ Arthur W. Harrigan, Jr.
                                        By: s/ Tyler L. Farmer
11                                      By: s/ Kristin E. Ballinger
                                            Arthur W. Harrigan, Jr., WSBA #1751
12                                          Tyler L. Farmer, WSBA #39912
                                            Kristin E. Ballinger, WSBA #28253
13                                          999 Third Avenue, Suite 4400
                                            Seattle, WA 98104
14
                                            Tel: (206) 623-1700
15                                          Fax: (206) 623-8717
                                            arthurh@harriganleyh.com
16                                          tylerf@harriganleyh.com
                                            kristinb@harriganleyh.com
17
                                        Attorneys for City of Seattle
18

19

20

21

22

23

24

25


                                                                             LAW OFFICES
     STIPULATED PROTECTIVE ORDER - 10                                   CALFO EAKES LLP
     Case No. 2:20-cv-00983 TSZ                                   1301 SECOND AVENUE, SUITE 2800
                                                                    SEATTLE, WASHINGTON 98101
                                                                TEL, (206) 407-2200 FAX, (206) 407-2224
             Case 2:20-cv-00983-TSZ Document 41 Filed 12/14/20 Page 11 of 12




 1
            PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
 2
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 3
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
 4
     state proceeding, constitute a waiver by the producing party of any privilege applicable to those
 5
     documents, including the attorney-client privilege, attorney work-product protection, or any other
 6   privilege or protection recognized by law.
 7          DATED this 14th day of December, 2020.
 8                                                             A
 9
                                                          THOMAS S. ZILLY
10                                                        United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                                                       LAW OFFICES
      STIPULATED PROTECTIVE ORDER - 11                                            CALFO EAKES LLP
      Case No. 2:20-cv-00983 TSZ                                            1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101
                                                                          TEL, (206) 407-2200 FAX, (206) 407-2224
              Case 2:20-cv-00983-TSZ Document 41 Filed 12/14/20 Page 12 of 12




 1                                              EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I,   ____________________________________            [print     or    type       full       name],         of

 4   ____________________________________ [print or type full address], declare under penalty of

     perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 5
     issued by the United States District Court for the Western District of Washington on
 6
     _______________[date] in the case of Hunters Capital, et. al. v. City of Seattle, Case No. 2:20-
 7
     cv-00983 TSZ. I agree to comply with and to be bound by all the terms of this Stipulated Protective
 8
     Order and I understand and acknowledge that failure to so comply could expose me to sanctions
 9
     and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
10
     manner any information or item that is subject to this Stipulated Protective Order to any person or
11
     entity except in strict compliance with the provisions of this Order.
12
             I further agree to submit to the jurisdiction of the United States District Court for the
13
     Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
14
     Order, even if such enforcement proceedings occur after termination of this action.
15   Date:
16   City and State where sworn and signed:
17   Printed name:
18   Signature:
19

20

21

22

23

24

25


                                                                                           LAW OFFICES
      STIPULATED PROTECTIVE ORDER - 12                                                CALFO EAKES LLP
      Case No. 2:20-cv-00983 TSZ                                                1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101
                                                                              TEL, (206) 407-2200 FAX, (206) 407-2224
